Title: From Benjamin Franklin to Richard Partridge, 27 November 1755
From: Franklin, Benjamin
To: Partridge, Richard


Sir,
Philada. Nov. 27. 1755
By the Votes and Copies of Papers herewith sent to you and Mr. Charles, you will see the Difficulties this Province has been under by Proprietary Restraints, so that we could not obtain a Bill for raising Money for the King’s Use, till it had been sent home to England, and the Proprietary’s Leave obtain’d for Passing it; and in the meantime the King’s Service was obstructed, our Publick Affairs went into the utmost Confusion, Hundreds of Families were driven from their Habitations, and the People ripe for an Insurrection. If we cannot have a Governor of some Discretion (for this Gentleman is half a Madman) fully impower’d to do what may be necessary for the Good of the Province and the King’s Service, as Emergencies may arise, this Government will be the worst on the Continent.
The Bill for granting £60,000, pass’d yesterday, with a Clause expressing, That the Proprietaries Estate is exempted from the Tax, in Consideration of their Gift of Five Thousand Pounds to the Publick. Thus by their senseless Refusal of the first Bill granting Fifty Thousand Pounds, and mean selfish Claim of a Right to Exemption from Taxes, they have brought on themselves infinite Disgrace and the Curses of all the Continent; and after all have been terrify’d, by the apprehended Consequences of such a Dispute, to give more than their Tax would have amounted to, and acknowledge by a Law the Right of Taxing them for the future.
I hope this Conduct will be considered by your judicious Ministry, and some Measures taken to prevent such Mischievous Restraints hereafter. I am, Sir, Your most obedient Servant
B Franklin
R. Partridge Esqr.
 Addressed: To / Richard Partridge Esqr / Agent for the Province of Pensilvania / Mark Lane / London
Endorsed [in Partridge’s hand in various places on the cover page]: 27: Novr: 1755 from B: Franklin Novr. 27 £60,000 passd from B Franklin R 1st mo: 12 per Capt: Josiah
